Case 1:19-cr-00014-DLE Msfvfemt hic behopborrall corer:
yr“ Chan Lers Week S (fetes wtre_

 

 
  

  

   

 

 

44 worth fir Couct| — cH
UNITED STATES DISTRICT COURT f
C < al DISTRICT OF COLUMBIA =| JUN -4 2091
SN x
ASHLEY FURST, {US, District District of Cotta
Petitioner
V CASE NO. CR19-014
The Hon. Dabney L. Friedrich
UNITED STATES OF AMERICA
Respondent

MOTION TO WITHDRAW ATTORNEY REPRESENTATION

The petitioner, Ashley Furst, in pro se, respectfully submits this request to the court to
consider the motion to remove Attorney Bernard L. Grimm as the attorney of record for Ashley
Furst and for criminal case CR19-014.

History
1. On August 28, 2019 Attorney Bernard L. Grimm was retained by Ashley Furst for
representation in criminal case 2019-CR-00014.
2. Per retainer agreement (See Exhibit A, Retainer Agreement, Conclusion of

Representation, page 3), Attorney Bernard L. Grimm’s representation of Ashley Furst

ended on May 10, 2019, the day of her sentencing. On said day, this Court imposed a

sentence of 27 months of imprisonment followed by a three-year term of supervised

release.
3. Ms. Furst was ordered to surrender to Alderson Federal Prison Camp on June 25, 2019.
4. On June 4, 2020, Ms. Furst was released from Alderson Federal Prison Camp to
Independence House South Federal, located at 2765 S Federal Boulevard, Denver, CO

80236, per the approval of pro se motion filed with this Court. (See Exhibits B and C)

 
10.

Case 1:19-cr-00014-DLF Document 28 Filed 07/02/21 Page 2 of 33

On July 15, 2020, Ashley Furst filed an ethical complaint with the District of Columbia
Bar Association, and a fee arbitration dispute with the District of Columbia Bar
Association, on August 7, 2020 against Mr. Grimm (See Exhibits D,E, and F).

As a result of an investigation into Attorney Bernard Grimm by the District of Columbia
Bar, Said Attorney Bernard Grimm has consented to disbarment effective September 1,
2021. (See Exhibit G)

Ms. Furst received notification from Towson University on May 10, 2021 of two
subpoenas that had been issued under the letterhead of criminal case CR19-014. (See
Exhibits H, I, and J). As stated in the subpoenas, Attorney Bernard Grimm is requesting
information about Ashley Furst as “related” to her criminal case, and under the
impression that Attorney Bernard Grimm is still representing Ashely Furst. This is not a
true statement of fact.

Ashley Furst received another notification on May 15, 2021 from Northern Trust (See
Exhibit K) that a subpoena had been issued by Attorney Bernard Grimm seeking
financial information from accounts Ashley Furst had previously held with Northern
Trust.

On the subpoenas sent to Towson University there are several inconsistencies and
misspellings, including the misspelling of Judge Dabney Friedrich’s name- spelled
“Fiedrich” on the subpoenas.

Ashley Furst Alleges that Attorney Bernard Grimm issued these subpoenas under the
guise of representing Ashley Furst for information about her for his own defense in the

upcoming fee arbitration hearing.
Case 1:19-cr-00014-DLF Document 28 Filed 07/02/21 Page 3 of 33

11. It should be noted that Attorney Bernard Grimm has since withdrawn all subpoenas sent
out under the guise of seeking information on Ashley Furst’s behalf.

12. Ashley Furst would also like to request all fees that will be returned to her at the
conclusion of the fee arbitration hearing will be immediately sent to the American Horse
Council (AHC) for restitution purposes.

Withdraw Causes

13. As previously stated, Attorney Bernard Grimm’s representation of Ashely Furst ended on
the day of sentencing, May 10, 2019.

14. Attorney Bernard Grimm has repeatedly abused the judicial system and its processes as
an attempt to garner information about Ashley Furst through the submission of various
subpoenas under the letterhead of the federal court to use for his personal advantage.

Conclusion
As set forth in said pro se motion, Ashley Furst moves this court to remove Attorney
Bernard L. Grimm as the attorney of record for Ashley Furst on all proceedings including and

not limited to criminal case CR19-014.
 

Case 1:19-cr-00014-DLF D ent28_ Fil 02/21 e 4 of 33
fe LAW Oe oF eri did

409 7th Street, N.W. Ste 300 RANTEP YU
ES ei Get veN Washington, D.C. 20004

office 202-464-6333

fax 202.747.5633
bgrimm@grimmlawdc.com
www.grimmlawdc.com

 

Ashley Furst December 20, 2018
9802 Venneford Ranch Road,

Highlands Ranch, CO 80126
RE: UNITED STATES v. ASHLEY FURST

Dear Ashley;

My representation does not include the following; post conviction proceedings,
appeai, recovering client's personal property, or forfeiture litigation. Ashley, as you
know, I have done a considerable amount of work on the re-payment of the proceeds, up
to and including negotiating the forfeiture with the U.S. Attorney in this case, Virginia
Cheatman, Consequently, I would have to charge you for my time and my staff’s time
that was invested in that.

Awached is un updated enyayement letier.
Sincerely,

V/V

Bernara S. Crimm
Toe Law Ovice of Bernd S. Grimm
£()9 7" Seet, N.W., Suite 300

Washingon, D.C, 20004

Phone: 262. 644.6

 

Grimm

Admitted to Practice
District of Columbia
Maryland

Of Counsel

Linda Kenney Baden
New York

New Jersey
Case 1:19-cr-00014-DLF D ent28_ Fil 02/21 e5 of 33 °
Pe a Mee of Keraard Grimm

Admitted to Practice

   

409 7th Street, N.W. Ste 300 District of Columbia
gS iiety Gein Washington, D.C. 20004 Maryland
office 202-464-6333 Of Counsel
fax 202.747.5633 Linda Kenney Baden
bgrimm@grimmlawdc.com New York
www.grimmlawdce.com New Jersey

Ashley Parsi December 20, 2018

9802 Venneford Ranch Road,
Highlands Ranch, CO 80126

Dear Ashley,

   

 

This letter will set forth and explain the financial terms and conditions of your \
retainer. in order for my firm to assume the responsibilities involved in this
representation and enter my appearance, we will require a flat fee payment of $80,000.00.
‘The initia: Ceposit will be $25,000, which you have already paid. This document sets forth
our agreement and shall become a binding agreement between my firm and the
signatories ts this document.

 

i Xocnses tnat a iaw firra normaily incurs in the general maintenance and
administration of a case, such as copying, postage, messenger service, and filing fees are
typicuily oiled to the client. As a courtesy’, { will absorb these costs. The Tee is based on
ifs previous avranyernent you had with prior counsel. Normally I would charge a
signiticantly higher flat fee but you were told that the ceiling would be $80,000 so I will
anid ue4 Heure. There are expenses thai | can’t avwicipate and roll into the flat fee
nave co way of knowing whether these services or bills are going to be
wy io your case. Specitically, tnose are investigative costs, transcripts and experts.
‘wil nved expert in this case but we will need an investigator, certainly if
vee /S fo tial, Wajch is bined ai $145.00 an hour. You will aiso be

© “isserbot tees, o they are necessary. For example, if we have a hearing and I

“ess 3 testimony is necessary you wil be responsible for taut cost. My

iS tac tae case lise this investigation and transcript costs, if you proceed to trial
Wok tne soeroxirsaiely $10,006, prooably less. My normal hourly rate 1s $750.00. I
. cate basea on en nourly rate or $5u0.00 an hour because of the
exe tote. A gai. you're not paying me hourly, I arm simply

 

 

 

 

  
  
 

: = of $80,000 ir the case goes to trial.
\ WA T ssindabe,
lec oo Ss ban wie we me ircusnstances, as [now know them. In

    
   
 
  

.2 winnoe?

 

é in ie firm necessary to prepare,

tty of the case. the number and nature of the
its. to follow advice, designated jurisdiction,
iv iad thai. in order to assume responsibility
f Tne oy camic and facts of any case can
STL GL) dawicalls, geCuinny such more work, attention, ana manpower

 

   

 
Case 1:19-cr-00014-DLF Document 28 Filed 07/02/21 Page 6 of 33

that we originally anticipated. To that end, in the event that you are charged with
additional counts that neither of us anticipated, there may be an increase in the flat fee,
although based on the fact that you have been very candid with me I believe I know
everything that might be coming down the pike, so I don’t anticipate an increase.

By signing this, you are agreeing to have your file destroyed within one month of the
closure of the case or you will be required to pay $55.00 a month for storage. If we do not
receive specific notice of your intention within seven (7) business days from the date of
dismissal or sentencing we will have your file destroyed. This is for your protection as
well. Neither of us want confidential documents floating around. You also have the right

to make an appointment with my secretary Kate Ross, at 202-464-6333, to pick up your
file.

Your failure to pay the legal fee according to the arrangements set forth above shall
be grounds for me to withdraw from your representation. Consequently, by signing this
document, you are agreeing to my withdrawal and are consenting to it. You will be
responsible for getting a new attorney. However, you should know that I have never
withdrawn from a case because of a client’s failure to pay a legal fee, within reason. For
example, if your legal fee is late by 3 (three) business days, or you are short a small
amount of money I will not seek to withdraw from your case. However, if you are not
paying your legal fee at all, or if I determine that you misrepresented the facts of the case,
that also will be grounds to withdraw, which you are consenting to.

Privileged the Confidential Communications

 

Everything that we discuss is covered by the attorney client privilege. That means
that I am prohibited from discussing your case with anyone other than my staff and the
prosecutor (however ae use my statements about the case against you). The
privilege does not extend to third parties. As I mentioned, it extends to my staff but I am
the only person able to provide you with legal advice. Non-attorneys in my office will not
be providing legal advice and you cannot rely on what you perceive to be advice from my
staff. The same applies to you. If you have discussions with anyone regarding the facts of
the case that could constitute a waiver of the privilege and you would be no longer
covered by it if the government finds those people and speaks to them, other than your

husbands who is covered by the matrimonial privilege, from the time that you were
married.

Conclusion of Representation

My representation ends when any of the following events occur, a guilty verdict, a
mistrial, a plea and sentencing dismissal, diversion, or sentencing after a trial.

Firm Obligations
Case 1:19-cr-00014-DLF Document 28 Filed 07/02/21 Page 7 of 33

My obligation is to meet and speak with you at mutually agreeable times.’ I will
speak with you and explain all court proceedings, provide legal advice, that I request you
to follow, investigate the case, interview all witnesses that I determine to be relevant, and
prepare the case for trial, if that event occurs.

My additional responsibilities include; legal research, filing all necessary motions
with the court, obtaining discovery, reviewing discovery, meetings with the prosecutor
and negotiations, preparing for hearings, securing video surveillance, if available, issuing
subpoenas, meetings with my investigator and meetings with paralegals and law clerks.

You are entitled to copies of all pleadings, motions, and correspondence related to
your case. While I am happy to do that, please understand that the law is extremely
complicated and obscure, it is more grey than black and white and with the over
saturation of the media covering court proceedings and their resulting misinterpretation
of headline litigation, clients frequently get confused about their own case. Again, Iam
happy to give you copies of everything, but that will affect the legal fees by at least 10-
20%. By signing this, you are waiving your right to have all documents sent to you.
Again, however you have the right to have everything mailed to you or select documents.

Internet and Social Media

Internet and social media has been a blessing and a curse. It empowers my
investigator to access information about witnesses with the click of a button. On the other
hand it has made my job much more difficult when discussing the case with a client.
Inevitably clients will say to me “ I was on the internet and I saw a case just like mine”.
That reasoning is flawed and grossly inaccurate. I have been practicing for almost 30
years. No two cases are alike, ever. If you want me to represent you then no Internet use
regarding your case. Obyiously if you want to educate yourself go ahead. But be certain
if you stay on the internet long enough you will get the answer you want.

I have been practicing law for close to 30 years. I have also taught at American
University Law School and Georgetown Law. One cannot absorb or understand the law
and the nuances surrounding it on the intemet. I have practiced in Canada, New York,
North Carolina, South Carolina, West Virginia, Maryland and Washington D.C., each

with their own different sets of rules and procedure. You cannot learn that by browsing
on the Internet.

Client Obligations

You are to be on time for meetings, telephone conferences, and reply reasonably
promptly to emails, texts, and phone calls from my office.

 

" Although texts and emails are an efficient way of communicating, I do not regard them as an

effective and meaningful means of rendering legal advice. My preference is to meet in person at
mutually agreeable times.
Case 1:19-cr-00014-DLF Document 28 Filed 07/02/21 Page 8 of 33

You are obligated to be fully candid and forthright about the facts and circumstances
of this case. Again, this information is shared with no one, so I expect to be fully
informed. I appreciate that the facts may be difficult or even embarrassing to discuss;
however, if you keep it from me it can have a devastating effect on your case. You are
not permitted to decide what you think I should know or not know. Something you
consider small or insignificant could make the difference in a case. Consequently, you
need to inform me of every fact, every witness, favorable or unfavorable, their contact
information, and anything else you deem important.

Do not erase or delete any content on phones, I-pads, laptops, desktops, diaries,
dispose of thumb drives, or hard copies of any document possibly relevant to this case.
Do not contact any witnesses, other than reaching out to them to inform them that I will
be calling them. However, you should immediately notify me of any witness, good or bad
that you think has any bearing on the case, with their contact information.

My ability to represent you is contingent upon you being forthright about all aspects
of this case, including any witnesses or evidence you are aware of. Their contact
information needs to be promptly disclosed to me, regardless if they are favorable or
unfavorable to the case. This also includes disclosure of any forensic or physical evidence
you think may help in your defense. You are required to be in court at least 30 minutes

prior to any scheduled time. Unlike in a civil case, your presence at every court date is
required.

If the foregoing terms are acceptable to you, please sign where indicated below and
return to me. A copy will be provided to you for your records. You can pay with a
business check, personal check, credit card, or you can wire funds to my firm escrow
account; I have attached wiring instructions. If you decide to wire the legal fees, please
contact Kate Ross, myQperations Manager, by email, at kross(@yzrimmlawde.com with
the date and amount of your wire.

If you have any questions, contact Ms. Ross or myself. You can call me or Ms. Ross
at our respective cell phone numbers, 202-438-7303 and 703-855-5295, if you need to
speak with me.

I look forward to the privilege of representing you and to a favorable resolution of
your case.

Sincerely

 

Bernard S. Grimm

READ AND APPROVED
Case 1:19-cr-00014-DLF Document 28 Filed 07/02/21 Page 9 of 33

 

 

(Cane WU es 4ee ae y z]z lhe
Ashley Furst \ Date
WIRING INSTRUCTIONS

 

 

PNC Bank - IOLTA

 

 

 

 

 

 

 

 

Account Number: | 5335337628

ABA Routing No.: | 031000053

Bank Name: PNC Bank

Bank Location: 1050 Connecticut Avenue NW
Washington, DC 20036

Client Name ASHLEY FURST

 

 
Case 1:19-cr-00014-DLF Document 28 Filed 07/02/21 Page 10 of 33

  
   

\
y a(N
\ \\ , UNITED STATES DISTRICT COURT
n 4) LVN BD
\. \! ov
\
cH Z
. LFRE, Distict jut
nites 8
Movant,
v Case No.
C21) -O14 (OLED
a Respondent.
ole Sal Pye Cu __¥

 

MOTION FOR RECOMMENDATION REGARDING
RESIDENTIAL REENTRY CENTER
AND/OR HOME CONFINEMENT PLACEMENT

NOW COMES Defendant in pro se,

 

respectfully requests this court to consider a recommendation
to the Bureau of Prisons ("BoP") regarding placement in a
Residential Reentry Center ("RRC") or home confinement
subsequent to Defendant's period of incarceration. \

In 2008, Congress passed the Second Chance Act of
2008 in order to help improve the reintegration of offenders
and to reduce recidivism. See also First: Step Act of 2018.
In an effort to achieve these goals the BOP utilitzes RRCs,
more commonly known as "halfway houses" in order to provide

transitional services to offenders. 18 U.S.C. §3624(c)

provides:

(c) Prelease Custody
(1) In general - the Director of the Bureau of
Prisons shall, to the extent practicable, ensure
that prisoners serving a term of imprisonment
spends a portion of the final months of that

term (not to exceed 12 months), under conditions

 

 
 

Case 1:19-cr-00014-DLF Document 28 Filed 07/02/21 Page 11 of 33

that will afford that prisoner a reasonable
opportunity to adjust to and prepare for the
reentry of that prisoner into the community.
Such conditions may include a community

correctional facility.

(2) Home Confinement Authority - The authority
under this subsection may be used to place a
prisoner in home confinement for the shorter
of 10 percent of the term of inprisonment of
that prisoner or 6 months whichever is less.

18 U.S.C. §3624(c)(1) & (2).

While ultimately left to the discretion of the BOP RRC

placement must be:

(A)

(B)

(C)

Conducted in a manner consistent with §3621(b)
of this title;

Determined on an individual basis; and

of sufficient duration to provide the greatest
likelihood of successful reintegration into the

community. 18 U.S.C. §3624(6)(€). ~

Among the relevant 3621(b) factors to be considered by the

BOP are:

(4)

 

Any statement by the court that imposed the
sentence -

(A) Concerning the purpose for which the sentence
for imprisonment was determined to be warranted;
or

(B) Recommending a type of penal or correctional

 
Case 1:19-cr-00014-DLF Document 28 Filed 07/02/21 Page 12 of 33

facility as appropriate.

An RRC is a “penal or correctional facility"

within the meaning of the statute.
Therefore, a recommendation regarding the length of an RRC

placement is appropriate and should be afforded inasmuchas
rehabilitation is related to the purpose of the court's

sentence,

4 ke ot _ is currently serving a qt

1
ah VAY

month sentence imposed by this court. With good time

credit, (Yt. ist ss has a release date of Why dd Audi
\

making it vital for \\\V3 Wu0yt to be recommended

for ia months of [10] halfway house/ [2] home
confinement placement.

Ms fut would generally benefit from this
placement to appropriately transition back into society.
Since her incarceration, hs uct has been preparing
for her release but will be faced with several obstacles once
she is back in society, more important of which is finding
gainful employment. ros Bt requires the resources of
the RRC to assist her in obtaining employment so that she
can contribute to her household and support herself.

\O months of halfway house will allow her to find
employment which is needed due to the strained financial
stability of her household. This placement will also help

‘with the support needed to transition into the

= Do.

remaining of months of home confinement (total of |Q

_—

months). Together this will provide MS WiCst ithe

 

plan needed to ensure the greatest likelihood of successful

reentry into the community.

 
13 of 33

Case 1:19-cr-00014-DLF Document 28 Filed 07/02/21 Page

During her incarceration, {\)5 tl Co _ has been
continuously taking classes to better herself and prepare for
release (See Exhibit A) In addition to those classes listed,
ys La ual _ has also completed the following programs:
“Crepe nett | ary hor Ay vy fay Class beoLher
In addition, [V's biutst ss shas worked in the following
departments while incarcerated: furtacce (WWulenase
This employment Opportunity has allowed her to work hard

and achieve the following: Fort | Cense.

The most important goals {\% hucst hopes to
accomplish immediately after release is to return back to
work to help her family and herself repay her debt to society.
She also wants to strengthen her family ties and to bring
structure and normalcy back into their lives.

Jo isl sunderstands that the ultimate
decision regarding RRC and home confinement placement lies
within the discretion of the BoP. Nonetheless, the BOP is
required by statute to consider any judicial recommendation
regarding the same, and the court is free to make such
recommendation at “any time". United States v Ceballos,

671 F. 3d. 852, 856 (9th Cir 2011); Martin v United States,

 

2008 WL 4546433 at* 1-2 (W.D. Penn 2008); Locaboni v United
States, 251 F, Supp. 2d 1015, 1017 (D. Mass 2003).

The combination of JO months RRC Placement and
ol months home confinement would greatly benefit

WY rut __, her family and her community.
Case 1:19-cr-00014-DLF Document 28 Filed 07/02/21 Page 14 of 33

WHEREFORE, in the interest of promoting her

successful reentry into the community, ys tush
respectfully requests that the court recommend to the BOP

that V\S yuyol receive la months of prerelease
custody, combining \o months placement at an RRC and

2 months placement in home confinement.

Respectfully submitted,

L Ney C Hic
(Print name]

Pro Se Litigant _
Register Number: 200@-O\w
Alderson Federal Prison Camp
P. 0. Box A

Alderson, WV 24910

DATE: i/2>| 202g

CERTIFICATE OF SERVICE

I hereby certify that a true copy of the foregoing was duly
mailed and deposited in the U.S. postal service mail at this

facility, and served upon this court this 24 day of atuacy— 1

2020.
Called Fiat:

STGNEISRE BEFORE A NOTARY

Subscribed and sworn to

before me this 243 day of STATE OF WEST VIRGINIA

a econ wneccnes , 2020, COUNTY OF GREENBRIER
The foregoing instrument was acknowledged before ma

Kae, ting 24 ge of Tanwar 20
>. 3 ; 2020 by

NOTARY“ PUBLIC
Not blic's Signature Notary's Printed Name
My Ctirenssion Expiratian Lt 2

 

 

 
  
  

  

8 CaGie
Notary Public Oficial Seal
_ State of West y oma
My Comm. Expires JUS 2024
on

  
  
  

FPC Alder
PO fora Alderion Wy 21916

  
     
Case 1:19-cr-00014-DLF Document 28 Filed 07/02/21 Page 15 of 33

Case 119 -cr-00014-DLE Document 25 Filed 03/05/20 Page 1 of 5

UNITED STATES DISERICT COURT
FOR THE DISTRICT OF COLUMBIA

 

UNITED STATES OF AMERICA )
)

7 ) Case No. 1:19-cr-00014-DLF
)
)

ASHLEY FURST
GOVERNMENT'S RESPONSE TO THE DEF ENDANT!S PRO SE MO LION
FOR RECOMMENDATION REGARDING RESIDENT IAL REENTRY
CENTER AND/OR HOME CONFINEMENT
The United States. by and through ils allorney, the United States Attorney for the District
of Columbia, respectfully files its response to the defendant's pro se Motion for Recommendation
Regarding Residential Reentry Center and/or Home Confinement. — In her motion. the defendant

asks that the Court recommend to the Bureau of Prisons (’BOP”) that BOP place her in a

Residenual Reentry Center ("RRC") for ten months, followed by two months of home

 

confinement. for the final 12 months of her sentence. — For the reasons explained below. based
upon the unique circumstances of this case, the government does not oppose a judicial
recommendation for the defendant's prelease into an RRC and/or home confinement.
I. PROCEDURAL BACKGROUND

On January 29. 2019. the defendant pled guilty. pre-indictment, to one count information
charging her with Fraud by Wire, Radio. or Felevision, in violation af 18 U.S.C. § 1343 \Mkts. 3,
4. §. 6]. As part of the plea agreement. the defendant agreed the defendant agreed to pay
restitution in the amount of $545,594.87 lo the victim of the fraud in this case, the non-profit
American Horse Council. — Prior to sentencing. the defendant made significant restitution
payments. including ane payment in the amount of $276,000. On May 1S, 2019. the Court

ant lo 27 months’ incarceration, followed by three years of supervised release

    

     
   

 
  

 

D. Caesar, Clerk of Court
US. Ditrict Court, District of Columbia

 

 
Case 1:19-cr-00014-DLF Document 28 Filed 07/02/21 Page 16 of 33

Case 1:19-cr-00014-DLF Document 25 Filed 03/05/20 Page 2 of 5

[Dkts. 20, 21]. Phe Court also ordered the defendant to pay restitution in the amount of
$244,994.87, which took into account payments made by the defendant prior to sentencing.
On February 6, 2020. the defendant filed the instant motion [Dkt. 22]. The Court has
ordered the government to respond to the defendant's motion on or before March 12, 2020.
Il. RESPONSE

The defendant is currently housed at the Federal Prison Camp in Alderson, West Virginia
“EPC Alderson”) In her motion, she requests that this Court recommend to BOP that she be
released lo an RRC for 10 months, followed by two months in home confinement. ‘The
defendant’s request for a judicial recommendation for longer RRC placement is premised on her
general assertion that a longer RRC placement will facilitate her transition back to society. The
defendant asserts that she will require the resources from the RRC to assist her in obtaining
employment so that she can support herself and so that she can contribute more (o her restitution
obligations in this case. Deft’s Motion, at 3.9, 12. The defendant's projected release date from
BOP is May 25. 2021, approximately 15 months from now.!

Two federal statutes govern BOP’s discretion to place inmates in a particular facility for a
particular period of time: 18 U.S.C. § 3621(b), entitled “Place of imprisonment.” and 18 U.S.C.
§ 3624(c). entitled “Prerelease custody.” Section 601 of the First Step Act of 2018 recently
amended 18 U.S.C. § 3621 (b) to encourage the placement of prisoners close to their families, and

added the following language: “Notwithstanding any other provision of law, a designation of a

| According lo the defendant's case manager at EPC Alderson. the defendant has not yet asked BOP
to review her case to determine when she is eligible for release into an RRC or home confinement, prior to
her release into the community. Fler next scheduled review takes place in June 2020.

2
_—

Sea mae ee

——

i Se

Case 1:19-cr-00014-DLF Document 28 Filed 07/02/21 Page 17 of 33

Case 1 19-ct-00014-DLF Document 25 Filed 03/05/20 Page 3 of 5

place of imprisonment under this subsection is not reviewable by any court” Pub. |. No. 115-
SOT, § OL, 132 Stat. ST94, 5237 (2018).

Pursuant to [8 U.S.C. § 3624(c), the BOP. in ils discretion, may “prerelease” inmates to an
RRC or home confinement? as they approach the end of their sentences. 18 U.S.C. § 3624(c).
Section 3624(c)(1) provides as follows:

The Director of the Bureau of Prisons shall. to the extent practicable, ensure thal a

prisoner serving a term of imprisonment spends a portion of the final months of that

term (not to exceed 12 months), under conditions that will afford that prisoner a

reasonable opportunity to adjust to and prepare for the reentry of that prisoner into

the community. Such conditions may include a community correctional facility.

18 U.S.C. § 3624(c)(1). BOP must ensure that RRC placement is: (i) conducted in a manner
consistent with 18 U.S.C. § 3621(b); (ii) determined on an individual basis; and (ii!) “of sufficient
duration to provide the greatest likelihood of successful reintegration into the community.” 18
ULS.C. § 3624(¢)(6); see 28 CLFLR. § 570.22,

As for home confinement. 18 U.S.C. § 3624(c)(2) provides that BOP’s “authority under
this subsection may be used to place a prisoner in home confinement for the shorter of 10 percent
of the term of imprisonment of that prisoner or 6 months.” Section 602 of the First Step Act of
2018 recently amended 18 U.S.C. § 3624(c)(2) to include the following language: “The [BOP]

shall. to the extent practicable, place prisoners with lower risk levels and lower needs on home

confinement for the maximum amount of time permitted under this paragraph.” Pub. L. No. 115-

 

7 “Community confinement” is defined as residence in, among other things. a halfway house or “other
community correctional facility (including residential re-entry cenlers).” 28 C.F.R. § 570.20(a). “Home
detention” 1s defined as “a program of confinement and supers ision that restricts the defendant to his place
of residence continuously. except for authorized absences, enforced by appropriate means of surveillance
by the probation office or other monitoring authority.” 28 CFR. § $70.20(b).

3

 
Case 1:19-cr-00014-DLF Document 28 Filed 07/02/21 Page 18 of 33
Case 1.19-cr-00014-DLF Document 25 Filed 03/05/20 Page 4o0f5

391, § 602, 132 Stat $194, 5238 OLB): see 28 CUR. § $70.21 (describing time frame for home
confinement) See also Bertram y, Sireeval, No. 19-5173, 2019 U.S, App. LEXIS 27088, at *3-
4 (oth Cir. Sept. 6, 2019) (affirming denial of request for home confinement where the defendant
was scheduled to he released to home confinement for maximum period permitted by §
3624¢eK2)). Accordingly. BOP has discretion to make decisions with respect to the timing and
placement of prisoners prior to their release into the community and BOP’s decisions are generally
not reviewable by a court.

The Court, however. does have authority to "recommend{]" a particular "type of penal or
correctional facility," but such a recommendation has "no binding effect on the authority of the
Bureau .. to determine or change the place of imprisonment of {any] person." 18 U.S.C. §
362 1(b)(5); see United States v. Crawtord, 312 F. Supp.3d 31, 35 (D.D.C. 2018); United States v.
Jackson, No. 16-CR-05- 05 (JDB). 2017 U.S. Dist. LEXIS 201726, at *3-4 (D.D.C. Dec. 7, 2017)
The defendant acknowledges that any recommendation by the Court to the BOP would be purely
advisory because the ultimate decision is within the discretion of BOP. Deft’s Motion. at 2. 9.

Based upon the unique circumstances In this case. the government does not oppose a
judicial recommendation for early release into an RRC/home confinement in this matter. Here.
the defendant's crime. although serious, was non-violent. She also admitted guilty early and. at
sentencing, the government suggested that a sentence at the bottom of the guidelines range was
appropriate. W'e also note that the defendant has paid more than 50% of her restitution obligation.

which is the rare case vis-a-vis other white collar defendants.? Further. during her incarceration,

 

 

According to BOP. the defendant currently makes quarterly payments of $25 towards restitution

from her prison pay
4
Case 1:19-cr-00014-DLF Document 28 Filed 07/02/21 Page 19 of 33
Case 1:19 cr-00014-DLF Document 25 Filed 03/05/20 Page 5 of5

she has participated ina number of BOP educational and work programs to prepare her for release
into the community and to aid in her rehabilitation; she also has not incurred any disciplinary
infractions. Linally, the defendant continues to express her remorse for her crime and. if granted
prelease by BOP, she intends to seek gainlul employment so that she can support herself and
continue to fulfill her restitution obligations in this case.

WHEREFORE, the government respectfully submits this response to the defendant's pro
se Motion tor Recommendation Regarding Residential Reentry Center and/or [lome Confinement.

Respectfully submitted,

MIMOTHY J. SHEA
United States Attorney
D.C. Bar Number 437-437

MARGARET J. CHRISS
Chief, Special Proceedings Division
D.C. Bar Number 452-403

/s/
PAMELA S. SATTERFIELD
Assistant United States Attomey
Special Proceedings Division
555 4th Street, N.W.
Washington, D.C. 20530
D.C. Bar No, 421-247
Pamela.satterfield(@usdoj.gov
202-252-7578

CERTIFICATE OF SERVICE

1 HEREBY CERTIFY that, this Sth day of March, 2020, | caused a copy of the foregoing
government's Response to defendant's pro se Motion for Recommendation Regarding Residential
Reentry Center and/or Home Confinement, to be sers ed via U.S. Mail on the defendant, Ashley
Furst. Fed. Reg. No. 35522-016, Alderson Federal Prison Camp, P.O. Box A. Alderson, WA
24910.

_/s!
Pamela S. Satterfield
Assistant United States Allorney
Case 1:19-cr-00014-DLF Document 28 Filed 07/02/21 Page 20 pi 33
ile GRANTED
4 7
NEY L. FRIEDRICH lr | pao]

| retained Mr. Grimm in 2018 as my representation form ee
criminal case (United States vs Ashley Furst) when it was

determined that | was going to be charged with one count
of wire fraud.

Throughout my experience, Mr. Grimm was rude and

unprofessional. He routinely talked down to me and made
me feel worthless.

Most importantly, Mr. Grimm owes me or my victim funds
that he has been holding in trust- he claims that all of the
funds were used up on work he did after my case was
sentenced- although by this time my retainer agreement
had expired. | paid Mr. Grimm a flat retainer fee (which |
have now come to realize was grossly inflated), and
despite my repeated requests for an accounting on ho
exactly these funds were being spent, | never received
any detailed records. Mr. Grimm also claims that his
retainer fee was “non-refundable” which is grossly
incorrect.

  
    

   

ooy [ew «went
_ adore besa

NO) JO Y4afD TEseeD

Wl {WUNJO?) JO PLYSIG

| initially wired Mr. Grimm $350,000 in order to begin to
pay back funds | embezzled. Mr. Grimm stressed the
importance of this in order to “prevent the government
from illegally seizing monies.” As you can see in the
attached screenshots, he stated he would hold these
funds in his trust account and return them to me at any
time | requested.

It was determined that | embezzled approximately
$545,594, and Mr. Grimm made a first payment directly to
Case 1:19-cr-00014-DLF Document 28 Filed 07/02/21 Page 21 of 33

my victims of $276,000 in January 2019. This left a
“balance due” of $244, 994.87. Prior to my May 10, 2019
sentencing, Mr. Grimm made two additional payments to
my victims through the court: one for $2,600 on 5/2/19,
and a second of $22,000 on 5/7/19. After my sentencing
he made one last large payment of $24,600 on 7/16/19.
This is a total of $325,200 being paid out of the $350,000
| originally sent him- leaving a balance of $24,800 in trust.

I’ve attached a recent receipt from the court to verify this
as well.

Prior to, and after, my self-surrender to prison, |
repeatedly asked Mr. Grimm for accounting on the funds |
had left. He never responded to my requests to | basically
“gave up” until | was released. Upon my release on June
4, 2020, | contacted Mr. Grimm again asking for an
update in the amount left- as you can see in the text
screenshots, he was rude and dismissive, and claims that
all of the funds had been “used up.” As of today, 7/15/20,
the $24,800 left in trust still remains unaccounted for. My
conclusion is that Mr. Grimm has simply kept that money
for himself, citing that he did work in my behalf, which is
untrue. His representation of me ended at my sentencing,
but he still kept those funds- they should have been either
returned to me like he stated he would do, or sent to my
victim for restitution payment as originally intended.

As | previously mentioned, Mr. Grimm was disrespectful
and at times rude and threatening. He berated me and
made me feel worthless. I’ve attached some screenshots
of conversations and emails- most notable is an email
Case 1:19-cr-00014-DLF Document 28 Filed 07/02/21 Page 22 of 33

where he asks “what the hell does she want” when he
was informed that | left a message for him.

To end, Mr. Grimm claims that he used the $24,800 left
over on work he did for me after | was sentenced and my
retained agreement expired. Yet to this day | have never
seen an invoice as to how the exorbitant amount of
retainer fees | paid were used. The amount | invested in
Mr. Grimm was more money than was deserved.
at COn,

%

be) ‘ OFFICE OF DISCIPLINARY COE

ak ai KIC ” DATE Uf

ates District Judge

THE BOARD ON PROFESSIONAL RESPONSIBILITY
DISTRICT OF COLUMBIA COURT OF ‘

WS,

 
 

oe -/

Ors puns

515 Fifth Street, N.W.
Building A, Room 117
Washington, D.C. 20001
(202) 638-1501 Fax (202) 638-0862

www.dcattorneydiscipline.org

 

 

 

 

 

Angela D. Caesar, Clerk of Court

     

 

 

 

US. District Court, District of Columbia
(Please print or type)
Date: 7/15/2020
A. Your Name: (Dr.)
(Mr.)
(Ms.)
(Mrs.) Ashley C. Furst
(First) (Initial) (Last)
Address: 2765 South Federal Blvd
(Street) (Apt. #)
Denver CO 80236
(City) (State)
Business Phone: Home Phone:

 

(Zip)
Email Address: Ashleycole23 @ yahoo.com

Cell Phone: 410-963-8988

 

B. Attorney Complained Of

(NOTE: It is very important that we have your telephone number(s) and that you inform our office if you have a change of address.)
Name: Bernard

 

 

Grimm
(First) (Initial) (Last
Address: 409 7th Street NW, Suite 300
(Street) (Apt. #)
Washington. DC. eyed
(City) (State)
Telephone No.; 202-464-6333

 

 

(Zip)
Attorney's Bar No., if known: 378171
C. Have you filed a complaint about this matter anywhere else? 01 Yes & No // If yes, please give details

 

 

D. Do you have a written retainer agreement with the attorney? ll Yes C1 No // If yes, please attach a copy

E. Where applicable, state the name of the court where the underlying case was filed, and the case name and
number.

Case Number DDCX119CR000014

United States vs Ashley Furst

F. Do you have other documents that are relevant? ll Yes (1 No // If yes, please give details and provide copies
Screenshots of emails and text messages; Receipt from Clerk of Court

SEE REVERSE SIDE FOR REQUIRED DETAILS & SIGNATURE
G. DETAILS OF COMPLAINT: See attached Word Document
Case 1:19-cr-00014-DLF Document 28 Filed 07/02/21 Page 24 of 33

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Undersigned hereby certifies to the Office of Disciplinary Counsel
that the statements in the foregoing Complaint are true and correct to
the best of my knowledge.

ON OF mod

¢ JIGNATURE
Case 1:19-cr-00014-DLF Document 28 Filed 07/02/21 Page 25 of 33
LEeP: \ ‘ ve to file GRANTED
; Ss

FEE ARBITRATION SERVICE ~DABNEYT FRIED rt Judge

re

 

 

Request for Arbitration

Petitioner's Name(s): Ashley Furst
Address: 2/65 S Federal Blvd
City, State, Zip Code: Denver, CO 80236
Home Phone: 410-963-8988

 

 

 

Business Phone:

 

 

FAX (if available): E-Mail Address: ashleyenee 2 /ainocheoim

(I/We prefer to be contacted at the Home OH / Business D) Phone)
Respondent's Name(s): Bernard G rimm

Address: 409 7th St NW, Suite 300
City, State, Zip Code: Washington, DC 20004
Home Phone: 202-438-7303 Business Phone: 202-464-6333

bgrimm@grimmlawdc.com

 

 

 

 

 

 

FAX (if available): E-Mail Address:

I seek relief in the amount of $ 95,000.00

explaining the basis of my claim.

 

. [have attached a statement

 

I have enclosed my nonrefundable filing fee in the amount of $
(Please see attached filing fee schedule. Make check or money order payable to the D. Cc.
Bar. Do not send cash.) To request a waiver of the filing fee based upon indigency please
contact the ACAB for a Confidential Financial Statement.

L\Check here if you request an accommodation for a disability. Those who request
an accommodation will be contacted by Attorney/Client Arbitration Board staff
concerning the request. (See item #10 on the Agreement to Arbitrate form for the D.C.
Bar Accessibility and Disability policy).

8/7/2020

Signature Date

 

 

District of Columbia Bar
901 4th Street NW
Washington, OC 20001

Rev. (2/2018) 202-737-4700

www.dcbar.org

 
Case 1:19-cr-00014-DLF Document 28 Filed 07/02/21 Page 26 of 33

AGREEMENT TO ARBITRATE

1. I hereby agree to arbitrate, under the rules of the Attorney/Client Arbitration Board of the District of
Columbia Bar and applicable District of Columbia law, the following:

A fee dispute between:

Petitioner(s) Ashley Furst

and
Respondent(s) Bernard Grimm

2. I agree that the arbitrators will be selected according to Attorney/Client Arbitration Board Fee
Arbitration Service Rules of Procedure.

If the monetary amount at issue is $10,000 or less, a single arbitrator will be assigned
to the dispute. If a dispute is $10,001 or more, a panel of three arbitrators will be
assigned to the dispute unless both parties agree to a single arbitrator.

(1 Check here if you agree to have your case heard by a single arbitrator.
3. I will comply with this agreement and the rules of procedure.

4. I have considered carefully the other options I may have to resolve this dispute before signing this
agreement to arbitrate.

5. The respondent has the right to claim that the petitioner owes the respondent money relating to this
dispute. The arbitrator(s) will consider evidence presented that concerns the respondent's claim and
decide this issue when deciding the petitioner's claim against the respondent.

6. | have read the Important Notice printed on the reverse side of this agreement and I understand that
this agreement limits the parties to arbitration before the ACAB as the forum to resolve this dispute.

7. I understand that an award of the arbitration panel is binding on both parties.

8. I understand that there is no appeal of the award before the ACAB and that there is only a limited right
of appeal in the District of Columbia Superior Court.

9. I understand that a judgment of a court that has jurisdiction over the parties may be entered for
enforcement of the award.

10. It is the intent of the D.C. Bar to provide accessibility to services, programs and activities offered by
the D.C. Bar to any qualified applicant, member, or participant with a disability, upon reasonable notice
and without requiring action which would result in a fundamental alteration in the nature of the service,
program or activity or in undue financial or administrative burden. I understand that I may contact the
ACAB at (202) 780-2772, to request an accommodation for a disability and that if I request an
accommodation on the “Request to Arbitrate” form, I will be contacted by ACAB staff.

  
 

8/7/2020
Signature
District of Columbia Bar

901 4th Street NW
Washington, DC 20001

202-737-4700
www.dcbar.org
3
Case 1:19-cr-00014-DLF Document 28 Filed 07/02/21 Page 27 of 3

to file GRANTED

    

; Cc
United States District Judge

& NORTHERN

TRUST

May 7, 202|
SENT VIA U.S. MALL
AS. MAIL

Ashley Co Durst IRA
98D Veunelord R

anch Rone
Ifivhtana a

anch. COO 80124
Re: United States of Ame

rica v. Ashley Furst, Case No 1:19-cr-00014-DLF
Dear Ms. Purst:

Please be advised th
lo Testify ata He:
District Court for

at Northern Prust Securities. Inc.
ring or Trial ina Criminal Case (

("NEST") has been served with a Subpoena
the District of Columbia.

the “Subpocna’) issued out the United States
of the document is enclosed tor your records.

A copy
This ts to inform you that the Subpoena requires NTSE to disclose the requested information
regarding your accounts with us, We

are informing you of this Subpoena in accordance with 205
Mlinois ¢ ompiled Statutes 5/48. 1.

lease be advised that NUSI will respond to the Subpoena on May 17, 2021. unless we to wea

ne : a meet aA lala ec i ade, or tha
noUlied that a motion to quash has been (led or other appropriate legal objection is made, or t
the matter otherwise has been resolved,

You may wish to consultan llormey Co advise you about
the foregoing,

7 we ConlAEL Me al (312) G30-[ 828,
Weyou have any questions related to the Subpoena. please contact me al (312) G30-48
you,

Thank
Sincerely,
VIAL a OO ON aA ee
. j
Mary C, Donahue, Senior Paralezal Officer
Enclosure

NTAC 3N5 20

 

 
Case 1:19-cr-00014-DLF Document 28 Filed 07/02/21 Page 28 of 33

 

 

 

4 AO 89 (Rev OR), DE 410) Subpoena to Uestify ata Heanng or Uiul ina Criminal Case
UNITED STATES DISTRICT COURT
for the
District of Columbia [=]
United States ot America

)

Vv.
ASHLEY FURST
)
)

Case No. 4:19-CR-00014-DLF
Defendant

SUBPOENA TO TESTIFY ATA HE

To: NORTHERN TRUST SECURITIE
80 SOUTH LASALLE STREET Mo INC.
CHICAGO. IL 60603

ARING OR TRIAL IN A CRIMINAL CASE

YOU ARE COMMANDED to i : 7
below to testi appear in the United States district court at t

y in this criminal WI he time, date, and place shown
Sriminal case. When you arrive, You must remain at the court until the judge or a court officer
allows you to leave. judg

Place of A: pearance: 333 CONSTITUTION AVENUE NW, i ;
: WASHINGTON, DC 20004 | Courtroom No.; JUDGE DABNEY L. FIEDRICH
Date and Time: 6/09/2021 9AM
You must also bring with you the following documents, electronically stored information, or objects (blank
applicable):

|

if noi
Please Provide any/all accounts/documents which Ashley Furst DOB 1-29-84 SSN# XXX-XX-XXXX had any signing
authority. Please include all Signature codes, account applications, monthly statements, checks, deposits, wires, and
withdrawals. Include all years from 2012-2019. In addition, please include any/all accounts held in the name of American
Horse Council.

Date: 5/04/2021

ANGELA ID). CAESAR. CLERK OF COURT

   

Signanste of Clerk de Deputy, Clerk
_ ek 2%
ms é
Wn ii x
og! | Fo

 

The name, address, e-mail, and telephone number of the attorney representing (name of party) Ashley Furst
, who requests this subpoena, are:

ATTORNEY BERNARD GRIMM
409 7TH STREET NW # 300
WASHINGTON,DC 20004
202/464-6333
bgrimm@grimmlawdc.com

 

 

 

 
Case 1:19-cr-00014-DLF Document 28 Filed 07/02/21 Page 29 of 33

r

TOWSON
UNIVERSITY

Office of the
General Counsel

8000 York Road
Towson, MD 21252

file GRANTED

   
      

~ FRIEDRICH
ar nite’ States District Judge

May 10, 2021

Ashley Furst

2765 S Federal Blvd.

Denver, CO 80236

Via: Email: Ashleycole23@yahoo.com

and Regular Mail

Re: United. States of America v. Ashley Furst
Case No: 2019-cr-00014-DLF

Dear Ms. Furst:

On or about April 27, 2021 and May 10, 2021, Towson University
received two separate subpoenas from the United States District Court for
the District of Columbia directing the University to provide a copy of

certain student records concerning you. A copy of the subpoenas are
attached.

In accordance with the Family Education and Privacy Rights Act of 1974
(20 U.S.C. §1232g(b)(2)(B)), the University is required to notify the
student in advance of the University’s intent to comply with a subpoena.
Therefore, pursuant 20 U.S.C. §1232g, the University is giving you notice
of the subpoenas so that you may seek protective action, if you so choose.

If you intend to take protective action from the subpoenas, please notify
our office in writing via email or letter to the address above by May 24,
2021. If the University does not hear from you, the University plans to
release the subpoenaed records after this date.

Please promptly call if you have any questions.

 

 

 

 

 

Sincerely,
Eduardo Duenas % ——
Paralegal
Enclosures
__ Angela D, Caesar, Clerk of Court
U.S. District Court, District of Columbia

 

SS TA

410.704.4003  : 410.704.3205
generalcounsel@towson.edu
www.towson.edu/counsel/
to file GRANTED

   
   
 

Case 1:19-cr-00014-DLF Document 28 Filed 0

  

YL.
AO 89 (Rev. 08/09; DC 4/10) Subpoena to Testify at a Hearing or Trial in a Criminal Case United States District Judge

UNITED STATES DISTRICT COURT

 

for the
District of Columbia [-|
United States of America )
v. )
ASHLEY FURST ) Case No, 2019-cr-00014-DLF
)
Defendant )

SUBPOENA TO TESTIFY AT A HEARING OR TRIAL IN A CRIMINAL CASE

To: TOWSON UNIVERSITY (410) 704-2701
"800 YORK ROAD

TOWSON, MD 21252

YOU ARE COMMANDED to appear in the United States district court at the time, date, and place shown
below to testify in this criminal case. When you arrive, you must remain at the court until the judge or a court officer
allows you to leave.

Place of Appearance: 323 CONSTITUTION AVENUE NW,
WASHINGTON, DC 20001

Courtroom No.: JUDGE DABNEY L. FIEDRICH

Date and Time: ¢igg/9921 9 AM

You must also bring with you the following documents, electronically stored information, or objects (blank if not
applicable):

ANY/ALL COLLEGE TRANSCRIPTS, DISCIPLINARY ACTIONS, EXPULSIONS, SUSPENSIONS, FINANCIAL LOAN
RECORDS AND COMPLETE COLLEGE RECORDS FOR:

ASHLEY COLE FURST AKA ASHLEY M.COLE SSN#— bos I
ATTENDANCE DATES: 904/02=SII8I04 2OOG- 2004

Date: 04/26/21

ANGELA D. CAESAR. CLERK OF COURT

Signature of Clerk or Deputy Clerk

The name, address, e-mail, and telephone number of the attorney representing (name of party)
ASHLEY FURST , who requests this subpoena, are:
ATTORNEY BERNARD GRIMM
409 7TH STREET NW
WASHINGTON,DC 20004
202/464-6333
bgrimm@grimmlawdc.com
Case 1:19-cr-00014-DLF Document 28 Filed 07/02/21 Page 31 of 33

AO 89 (Rev. 08/09; DC 4/10) Subpoena to Testify at a Hearing or Trial in a Criminal Case

UNITED STATES DISTRICT COURT

  

for the
District of ColMibriet of __ — 20%
United States of America ) ates District Judge
ASHLEY FURST enon
) * 4:19 cr 00014-DLF
Defendant )

SUBPOENA TO TESTIFY AT A HEARING OR TRIAL IN A CRIMINAL CASE

To: TOWSON UNIVERSITY (410) 704-2701
9 800 YORK ROAD
TOWSON, MD 21252

YOU ARE COMMANDED to appear in the United States district court at the time, date, and place shown

below to testify in this criminal case. When you arrive, you must remain at the court until the judge or a court officer
allows you to leave.

. 333 CONSTITUTION AVENUE NW, .
Place of Appearance: WASHINGTON, DC 20001 Courtroom No.:

Date and Time:

JUDGE DABNEY L. FIEDRICH

6/09/2021 9AM
You must also bring with you the following documents, electronically stored information, or objects (blank if not

ANAL RPPLICATIONS TO TOWSON UNIVERSITY CONCERNING ASHLEY FURST AKA ASHLEY MARIE COLE
DOB ESSN # EEE AROUND YEAR 2006. PLEASE INCLUDE ANY/ALL LETTERS CONCERNING HER
PLAGIARISM CHARGES/DISPOSTION FROM UNIVERSITY OF DELAWARE. PLEASE STATE REASON FOR HER
ACCEPTANCE AT TOWSON UNIVERSITY IF HAVING KNOWLEDGE OF THIS INFORMATION FROM UNIVERSITY OF

DELAWARE OR A LETTER IF YOU HAD NO KNOWLEDGE OF THESE CHARGES AND IF SHE WOULD HAVE BEEN
ACCEPTED WITH THIS KNOWLEDGE

rES Dis.
ais bs i "Re.
Date: = gs %
ate: 5/7/21 . > ae

   

Rie. i
c Poe cot

The name, address, e-mail, and telephone number of the attorney representing (name of party)

; » wh ts this sub are:
ATFORKEY BERNARD GRIMM iit egy eats Miisisulspoens, ate

409 7TH STREET NW #300
WASHINGTON, DC 20001
202/464-6333
bgrimm@grimmiawdc.com
Case 1:19-cr-00014-DLF Document 28 Filed 07/02/21 Page 32 of 33

 

Qt OF COry
ua RECEIVED %,

MailRoom “(HIS REPORT IS NOT A FINAL ORDER OF DISCIPLINE* es

i 5 :
i DISTRICT OF COLUMBIA COURT OF APPEALS ey ining

5 By ITY

 

 

Angela D. Caesar, Clerk of Court BOARD ON PROFESSIONAL RESPONSIBILITY FESS NAY
U.S. District Court, District of Columbia tes —— = Issued
c
In the Matter of: : oh ei 2021
: DABNEY L, FRIEDRICH K yely
BERNARD GRIMM, . United States District Judge
: Board Docket No. 21-BD-023
Respondent. : Disciplinary Docket Nos. 2020-D091,
2020-D092 & 2020-D149
A Member of the Bar of the

District of Columbia Court of Appeals:
(Bar Registration No. 378171)

REPORT AND RECOMMENDATION OF THE
BOARD ON PROFESSIONAL RESPONSIBILITY

This matter is before the Board on Professional Responsibility (“Board”) on
Disciplinary Counsel’s Motion to Accept Respondent’s Consent to Disbarment filed
pursuant to D.C. Bar R. XI, § 12(a) and Board Rule 16.1. Respondent’s affidavit of
consent to disbarment, executed on May 7, 2021, is attached to Disciplinary
Counsel’s motion. Disciplinary Counsel’s motion consents to Respondent’s request
that his disbarment be effective on September 1, 2021, to permit him to wind down
his practice.

The Board, acting through its Chair, and pursuant to D.C. Bar R. XI, § 12(b)
and Board Rule 16.2, has reviewed Respondent’s affidavit of consent to disbarment
and finds that it conforms to the requirements of D.C. Bar R. XI, § 12(a).

Accordingly, the Board recommends that the Court enter an order disbarring

* Consult the ‘Disciplinary Decisions’ tab on the Board on Professional Responsibility’s website
(www.dcattorneydiscipline.org) to view any prior or subsequent decisions in this case.
Case 1:19-cr-00014-DLF Document 28 Filed 07/02/21 Page 33 of 33

Respondent on consent pursuant to D.C. Bar R. XI, § 12(b), effective September 1,
2021. See, eg. In re Allen, 50 A.3d 508 (D.C. 2012) (accepting consent to
disbarment effective several months after Disciplinary Counsel’s motion).

The Board further recommends that in the Court’s order of disbarment,
Respondent be reminded of the provisions of D.C. Bar R. XI, §§ 14 and 16, including
the requirement to file the affidavit under D.C. Bar R. XI, § 14(g), and that the period
of disbarment will not be deemed to run for purposes of reinstatement until a

compliant affidavit is filed. See D.C. Bar R. XI, § 16(a); In re Slosberg, 650 A.2d

1329, 1331-33 (D.C. 1994).

BOARD ON PROFESSIONAL RESPONSIBILITY

By: |

Matthew G. Kaiser
Chair

 
